IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 NOEL SAKURA SCHLEGEL,                            No. 82647-6-I

                             Respondent,          DIVISION ONE
                v.

 BRYAN MICHAEL PSIMAS,                            UNPUBLISHED OPINION

                             Appellant.


       CHUN, J. — Noel Schlegel petitioned for an order for protection against

Bryan Psimas to stop him from stalking her. During a hearing on the matter, the

trial court gave Psimas the choice to proceed with oral testimony that day or to

continue the hearing for submission of written materials instead. Psimas chose

to proceed with oral testimony. After considering the evidence, the trial court

granted the petition. Psimas appeals, contending the court abused its discretion

because there was insufficient evidence of stalking and the court denied him the

opportunity to submit written evidence. For the reasons below, we affirm.

                                  I. BACKGROUND

       In March 2021, Schlegel petitioned for an order for protection against

Psimas in King County Superior Court. Schlegel asserted that Psimas was

stalking her and that she feared for her safety.

       The trial court held a hearing on April 13, and both parties represented

themselves. The court asked Psimas if he was prepared to present oral

testimony and have the court decide the matter that day or if he wanted an


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82647-6-I/2


opportunity to provide a written statement or evidence in his defense. Psimas

responded, “If the evidence shows that there is a justified case for issuing a

domestic violence order, then I would like to get a continuance and review

documents that my attorney provided, you know, submit the appropriate

evidence and statement behind it.” Then he said, “But, I mean, I can also

provide my verbal testimony. I’m pretty confident. . . . [I]t’s up to you. . . . If you

want a written statement from me I can do that, too.” The court replied:
               I’m asking you how you want to proceed today. And let me
       tell you one more time and then I’m going to have you tell me how
       you want to proceed. You have the option to either proceed today
       with oral testimony. I would take your testimony into consideration
       and then I’d make my ruling; or, if you want to provide—this is up to
       you—a written statement, then I would re-issue and put a deadline
       as to when that statement is due.
              It’s either a yes you want to go forward or a no you want to be
       able to provide a written statement. So tell me, do you want to go
       forward today, yes or no?

Psimas responded that he would proceed that day. The court again stated, “I’m

not going to then give you an option to later provide written statements in your

defense. It’s one or the other today.” And Psimas said, “Okay. I’ll go ahead and

provide oral testimony. That’s fine.”

       The court then heard the parties’ oral testimonies. Schlegel’s testimony

and sworn statement in her petition set out the following: She and Psimas had

been in a romantic relationship and worked at the same nonprofit organization.

The relationship ended in September 2020. Afterward, Psimas “incessant[ly]”

telephoned her over the course of many hours on multiple days in October and

November. She blocked his phone number in November, and that day he arrived



                                            2
No. 82647-6-I/3


at her home and painted a heart on her fence. He then took a photo of the heart

and posted it on social media where she saw it. He also started trying to reach

her through social media, her personal and work emails, and a video chat phone

application. Later that month, Psimas attended an event at which Schlegel was

volunteering even though she asked him not to come. She yelled at him to stop

stalking and harassing her. He apologized and said it was “not a big deal.” He

returned to the event multiple times to try to talk to her and take photographs of

her. Schlegel blocked Psimas on Instagram and he created a “fake account”

from which to follow her. In December, the fake account viewed a post in which

Schlegel revealed her location at a park and then Psimas drove by the park.

When Schlegel used an old phone of hers, Psimas called her on that phone; she

answered and screamed at him to leave her alone and blocked his number

again. In January 2021, the nonprofit organization terminated Schlegel’s

employment. That month, she encountered Psimas on the street while walking

her dog and when she asked him why he was following her, he left without

responding. Also that month, he attended a virtual event at which he knew she

would be speaking. Concerned for her safety, Schlegel moved to a new home.

In March, Psimas went to her previous home, where her grandmother still lived,

and sat outside in his car for several minutes. Schlegel stated that she feared for

her safety and thought she was unsafe alone.

       Psimas admitted to most of the alleged conduct such as calling Schlegel

repeatedly, going to her house and painting a heart, attending the two events,

creating a “fake” Instagram account, and driving by the park. But he contended


                                         3
No. 82647-6-I/4


that each action was for an innocuous reason. And he denied taking

photographs of her or going to her former home in March. Psimas testified that

Schlegel’s petition was retribution for her termination from the nonprofit and that

there was separate litigation against her for the circumstances surrounding that

employment matter.

       The court determined that Schlegel met her burden of proof. It found

Schlegel credible and Psimas not credible. It concluded that Psimas committed

acts of domestic violence pursuant to chapter 26.50 RCW and granted the

petition for an order for protection.

       Psimas appeals.

                                    II. ANALYSIS

       Psimas says the court abused its discretion by granting a protection order

because insufficient evidence supports a finding that he stalked Schlegel and the

court should not have denied him the opportunity to present written evidence.

Schlegel responds that the evidence she presented supports the court’s order

and that Psimas had the opportunity to present evidence in opposition to her

petition. We conclude the court acted within its discretion.

       “We review the trial court’s decision to grant or deny a protection order for

abuse of discretion and determine if the decision is manifestly unreasonable or

exercised on untenable grounds.” Nelson v. Duvall, 197 Wn. App. 441, 451, 387

P.3d 1158 (2017). And “‘[t]rial judges have wide discretion to manage their

courtrooms and conduct trials fairly, expeditiously, and impartially.’” Bill &

Melinda Gates Found. v. Pierce, 15 Wn. App. 2d 419, 444, 475 P.3d 1011 (2020)


                                          4
No. 82647-6-I/5


(quoting In re Marriage of Zigler and Sidwell, 154 Wn. App. 803, 815, 226 P.3d

202 (2010), review denied, 197 Wn.2d 1006, 483 P.3d 785 (2021)). “‘A decision

is based on untenable grounds or for untenable reasons if the trial court applies

the wrong legal standard or relies on unsupported facts.’” Nelson, 197 Wn. App.

at 451 (quoting Salas v. Hi–Tech Erectors, 168 Wn.2d 664, 669, 230 P.3d 583

(2010)). We review the record in the light most favorable to the prevailing party

to determine if “substantial evidence supports the [trial court’s] findings of fact

and, if so, whether the findings support the conclusions of law.” Perry v. Costco

Wholesale Inc., 123 Wn. App. 783, 792, 98 P.3d 1264 (2004). “Substantial

evidence is a quantum of evidence sufficient to persuade a rational and fair-

minded person that the premise is true.” Nguyen v. Seattle, 179 Wn. App. 155,

163, 317 P.3d 518 (2014). “[W]e defer to the trial court on the persuasiveness of

the evidence, witness credibility and conflicting testimony.” Nelson, 197 Wn.

App. at 451.

       The Domestic Violence Prevention Act1 allows a person to petition for an

order for protection in cases of domestic violence. RCW 26.50.030. The Act

defines “domestic violence” as, “Physical harm, bodily injury, assault, or the

infliction of fear of imminent physical harm, bodily injury or assault, sexual

assault, or stalking as defined in RCW 9A.46.110 of one intimate partner by

another intimate partner.” RCW 26.50.010(3)(a) (emphasis added). “Intimate

partner” includes “persons sixteen years of age or older with whom a person




       1   Ch. 26.50 RCW.


                                           5
No. 82647-6-I/6


sixteen years of age or older has or has had a dating relationship.”

RCW 26.50.010(7). RCW 9A.46.110 defines stalking as follows:
              (1) A person commits the crime of stalking if, without lawful
       authority . . .
             (a) He or she intentionally and repeatedly harasses or
       repeatedly follows another person; and
              (b) The person being harassed or followed is placed in fear
       that the stalker intends to injure the person, another person, or
       property of the person or of another person. The feeling of fear must
       be one that a reasonable person in the same situation would
       experience under all the circumstances; and
          (c) The stalker either:
              (i) Intends to frighten, intimidate, or harass the person; or
              (ii) Knows or reasonably should know that the person is afraid,
       intimidated, or harassed even if the stalker did not intend to place the
       person in fear or intimidate or harass the person.

“Attempts to contact or follow the person after being given actual notice that the

person does not want to be contacted or followed constitutes prima facie

evidence that the stalker intends to intimidate or harass the person.”

RCW 9A.46.110(4). “It is the combination of separate acts—none of which is

necessarily criminal in its own right—that must be ‘seriously alarm[ing],

annoy[ing], harass[ing], or detrimental’ to the victim in order for the perpetrator to

have committed the criminal offense of stalking.” State v. Haines, 151 Wn. App.

428, 435, 213 P.3d 602 (2009) (emphasis and alterations in original) (quoting

RCW 10.14.020(1)).

       Psimas contends that no evidence shows (1) he intended to frighten,

intimidate, or harass Schlegel, and (2) Schlegel feared physical injury. But

evidence that Psimas attempted to contact or follow Schlegel after she gave him




                                          6
No. 82647-6-I/7


“actual notice” that she “does not want to be contacted or followed constitutes

prima facie evidence” that he intended to intimidate or harass her. RCW

9A.46.110(4). In November, Schlegel blocked Psimas’s calls and, when he

arrived at an event uninvited, yelled at him to stop stalking and harassing her.

His continued attempts to contact and follow Schlegel after she told him to stop

support a finding of intent to frighten, intimidate, or harass. And Schlegel testified

that she feared for her safety and feared being alone. This evidence is “sufficient

to persuade a rational and fair-minded person that” Schlegel feared physical

injury. Nguyen, 179 Wn. App. at 163. Psimas points to his testimony explaining

his innocuous reasons for attempting to contact Schlegel and being in her

vicinity, but the court found him not credible and we do not disturb credibility

determinations on appeal. Nelson, 197 Wn. App. at 451.

       Next, Psimas says he did not understand that by choosing to proceed with

the hearing, he was waiving his opportunity to submit evidence. But the court

explained that Psimas could choose to proceed on oral testimony alone or

continue for the submission of written materials. When Psimas sought to

proceed that day while also preserving his ability to submit written materials, the

court repeated the choices and asked what Psimas wanted to do. When Psimas

responded that he wanted to proceed, the court stated, “I’m not going to then

give you an option to later provide written statements in your defense. It’s one or

the other today.” Psimas replied, “Okay. I’ll go ahead and provide oral

testimony. That’s fine.” Given the record, Psimas cannot claim that the choice

between proceeding that day on testimony alone or continuing the hearing for the


                                          7
No. 82647-6-I/8


submission of evidence was unclear. Psimas contends that, had the court given

him the opportunity, he would have presented evidence that Schlegel filed her

petition as retribution for termination of her employment and evidence of

separate litigation against her. He says this evidence would have been likely to

change the court’s decision. But he testified as to both, which allowed the court

to consider them in making its decision. The trial court acted within its discretion

in ruling on the matter at the hearing.

       We affirm.




WE CONCUR:




                                          8